Citation Nr: 1602225	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period prior to January 15, 2015, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO granted service connection for PTSD, assigning a rating of 30 percent.

The Board notes that the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD in a February 2015 rating decision, effective in January 2015. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased initial rating in excess of 30 percent prior to January 15, 2015, and in excess of 50 percent from January 15, 2015, forward for service-connected PTSD. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). The Board remands this claim to ensure that all relevant medical treatment and hospital records are obtained to adequately develop the Veteran's claim. VA treatment record from October 2010 states that the Veteran reports that he suffers from anxiety as a symptom of his PTSD, which is manifested by rapid heartrate. The October 2010 treatment record states that the Veteran "[r]eports [that] he began having a rapid heartbeat due to anxiety and was admitted to Memorial Hospital for tachycardia." Specifically, the Veteran "[e]xplains that this anxiety was triggered by coming across some pictures he took while in the military while he was cleaning that day." However, the electronic claims file does not contain records from Memorial Hospital.

Furthermore, the Board remands this claim because the electronic claims file does not include the Veteran's in-patient treatment records. Evidence indicates that the Veteran completed in-patient treatment in Waco, Texas, to address his PTSD. An October 2014 VA treatment record states that the Veteran planned to go into a nine week in-patient treatment center in Waco, Texas. In December 2014, the Veteran then filed a VA Form 10-7132 (Status Change), in which he stated that he was admitted into VA Medical Center in Waco, Texas, in November 2014, and released over a month later, at the end of December 2014 after in-patient treatment for his PTSD. Moreover, the January 2015 VA examination report, under "Recent History," states that the Veteran "was inpatient in Waco in Nov. 2014, and it helped." Nonetheless, the electronic claims file does not include records from the Veteran's in-patient treatment.

Therefore, because these outstanding treatment records are relevant to the Veteran's claim for a higher evaluation of his service-connected PTSD, the records must be obtained prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include Waco, Texas VA Medical Center in-patient records from November 2014 through December 2014, and associate them with the claims file.

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his PTSD, to include Memorial Hospital records.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


